Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 7/1/21. Claims 6, 18 and 19 have been canceled, claim 21 has been added and claims 1 – 5, 7 – 17, 20 and 21 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 14 have been considered but are moot in light of the new rejection based on the amended claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 10,239,446) in view of Haskin et al. (US 6,813,242).
Regarding claim 1, May teaches a sensor system on a vehicle (Fig. 7), comprising: sensors (see Figs. 2 and 7: smart daisy chain sensor) connected with one another in a daisy chain communication network (col. 2, lines 38-40: An exemplary park assist system using the sensors and daisy chain topology of the present invention is shown in FIG. 7); and a controller (see Fig. 8: existing ECU controller) connected to at least one of the sensors (see Figs. 7 and 8), the controller being configured to operate the vehicle based on data from the sensors and to operate the daisy chain communication network (col. 3, lines 7-14: The plurality of sensors are configured to be disposed at a vehicle and electrically connected to a communication network of the vehicle, and the control is in communication with the communication network of the vehicle and is operable to process data sensed by the sensors when the sensors are connected to the communication network of the vehicle). 

	However, Haskin teaches detect a single-point failure between two neighboring sensors (Figs. 2 and 3: failure between switch 5 and switch 7) based on a difference in a throughput of data transmission between the two neighboring sensors and a throughput of data transmission between one of the two neighboring sensors and an adjacent sensor (see Figs. 2 and 3; col. 4, lines 46-62: presence or traffic on the alternative path segment that runs in the reverse direction of the primary path can be used as an indication of a failure or congestion of a downstream link along the primary path. As soon as a switch along the primary path detects the reverse traffic flow, such as by sensors S in FIG. 3, it may stop sending traffic downstream of the primary path by initiating an immediate rerouting of data traffic to the alternative path as schematically indicated by the curved arrows representing reversing switches. As a result of this "crank back" process, the source switch 1 may indeed start sending data traffic directly as at D, FIG. 3 along the final alternative path segment); in response to detecting the col. 3, line 61 to col. 4, line 5: an alternative opposite direction unidirectional label switched path AP is established effectively between, for example, the last hop switch 5 and the destination switch in the following way); in response to the data transmission being unidirectional, reverse a direction of data transmission such that data which was previously transmitted in a direction from a first sensor of the neighboring sensors to a second sensor of the neighboring sensors becomes transmitted in a reverse direction from the second sensor to the first sensor (col. 3, line 61 to col. 4, line 12: The alternative path dash lines originates at the last hop switch 5, and its initial segment runs internally of the primary protected path between the last hop switch 5 and the source switch 1, in the reverse direction (right-to-left arrow) of the protected path PP, traversing through every protected switch between the last hop switch 5 and the source switch 1. The dash lines 53 and 31 between switches 5 and 1 illustrate such an internal segment of the alternative path… Alternatively, the initial segment can be set from the destination switch 7 to the source switch 1 in the reverse direction of the protected path).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Haskin, for the purpose of providing an alternative path for communicating data due to failure, by rerouting the data using an opposite path direction.
Regarding claim 14, May teaches a method implemented by a sensor system on a vehicle (Fig. 7), the method comprising: assembling sensors (see Figs. 2 and 7: smart daisy chain sensor) in a daisy chain communication network (col. 2, lines 38-40: An exemplary park assist system using the sensors and daisy chain topology of the present invention is shown in FIG. 7); connecting a controller to at least one of the sensors (see Fig. 8: existing ECU controller); and operating the vehicle and the daisy chain communication network, by the controller, based on data from the sensors (col. 3, lines 7-14: The plurality of sensors are configured to be disposed at a vehicle and electrically connected to a communication network of the vehicle, and the control is in communication with the communication network of the vehicle and is operable to process data sensed by the sensors when the sensors are connected to the communication network of the vehicle). 
May fails to explicitly disclose detecting, by the controller, a single-point failure between two neighboring sensors based on a difference in a throughput of data transmission between the two neighboring sensors and a throughput of data transmission between one of the two neighboring sensors and an adjacent sensor; in response to detecting the single-point failure between two neighboring sensors, determining, by the controller, whether the data transmission is unidirectional, in response to the data transmission being unidirectional, reversing, by the controller, a direction of data transmission such that data which was previously transmitted in a direction from a first sensor of the neighboring sensors to a second sensor of the neighboring sensors becomes transmitted in a reverse direction from the second sensor to the first sensor.
However, Haskin’s teaches detecting, by the controller, a single-point failure between two neighboring sensors (Figs. 2 and 3: failure between switch 5 and switch 7)  based on a difference in a throughput of data transmission between the two neighboring see Figs. 2 and 3; col. 4, lines 46-62: presence or traffic on the alternative path segment that runs in the reverse direction of the primary path can be used as an indication of a failure or congestion of a downstream link along the primary path. As soon as a switch along the primary path detects the reverse traffic flow, such as by sensors S in FIG. 3, it may stop sending traffic downstream of the primary path by initiating an immediate rerouting of data traffic to the alternative path as schematically indicated by the curved arrows representing reversing switches. As a result of this "crank back" process, the source switch 1 may indeed start sending data traffic directly as at D, FIG. 3 along the final alternative path segment); in response to detecting the single-point failure between two neighboring sensors, determining, by the controller, whether the data transmission is unidirectional(col. 3, line 61 to col. 4, line 5: an alternative opposite direction unidirectional label switched path AP is established effectively between, for example, the last hop switch 5 and the destination switch in the following way), in response to the data transmission being unidirectional, reversing, by the controller, a direction of data transmission such that data which was previously transmitted in a direction from a first sensor of the neighboring sensors to a second sensor of the neighboring sensors becomes transmitted in a reverse direction from the second sensor to the first sensor (col. 3, line 61 to col. 4, line 12: The alternative path dash lines originates at the last hop switch 5, and its initial segment runs internally of the primary protected path between the last hop switch 5 and the source switch 1, in the reverse direction (right-to-left arrow) of the protected path PP, traversing through every protected switch between the last hop switch 5 and the source switch 1. The dash lines 53 and 31 between switches 5 and 1 illustrate such an internal segment of the alternative path… Alternatively, the initial segment can be set from the destination switch 7 to the source switch 1 in the reverse direction of the protected path).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Haskin, for the purpose of providing an alternative path for communicating data due to failure, by rerouting the data using an opposite path direction.
.
Claims 2, 3, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 10,239,446) and Haskin et al. (US 6,813,242) in view of Benemann et al. (US 2020/0099872 A1).
Regarding claims 2 and 15, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein: a sensor of the sensors is configured to: accept a data packet from another sensor; append an additional data packet to the accepted data packet; and transmit a combined data packet comprising the accepted data packet and the additional data packet to an additional sensor or the controller; and the data packet and the additional data packet comprise respective timestamps indicating times at which each of the data packet and the additional data packet were captured and transmission delays of each of the data packet and the additional data packet. 
	However, Benemann teaches wherein: a sensor of the sensors is configured to: accept a data packet from another sensor (Fig. 8: paragraph 78: For example, at 804, the process 800 may include receiving first data from a first sensor (e.g., an image sensor). At 806, the process 800 may include receiving second data from a second sensor (e.g., a LIDAR sensor)); append an additional data packet to the accepted data packet (paragraph 83: At 816, the process 800 may include associating (e.g., fusing) at least part of the first data with at least part of the second data to produce associated data); and transmit a combined data packet comprising the accepted data packet and the additional data packet to an additional sensor or the controller (paragraphs 84: At 818, the process 800 may include controlling movement of a vehicle (e.g., an autonomous vehicle). For example, the movement of the vehicle may be controlled based at least in part on the associated data); and the data packet and the additional data packet comprise respective timestamps indicating times at which each of the data packet and the additional data packet were captured and transmission delays of each of the data packet and the additional data packet (paragraph 82: For example, the association may be determined based at least in part on the first time data and/or the second time data. In some examples, the measurement and the portion of the scan line may be associated based at least in part on a determination that a time difference between the first time data and the second time data satisfies a threshold time difference).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Benemann, for the purpose of aggregating data and minimizing processing.
Regarding claims 3 and 16, May teaches the sensor system of claim 2, wherein: in response to the sensor transmitting the combined data packet to the controller, the controller is configured to process the data packet and the additional data packet based paragraph 82: For example, the association may be determined based at least in part on the first time data and/or the second time data. In some examples, the measurement and the portion of the scan line may be associated based at least in part on a determination that a time difference between the first time data and the second time data satisfies a threshold time difference. Further described in paragraphs 83-84: At 818, the process 800 may include controlling movement of a vehicle (e.g., an autonomous vehicle). For example, the movement of the vehicle may be controlled based at least in part on the associated data). 

Claims 4, 5, 7 – 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 10,239,446) and Haskin et al. (US 6,813,242) in view of Kuang et al. (US 8,786,191).
Regarding claim 4, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein: in response to a single-point failure occurring between two neighboring sensors, one of the neighboring sensors detects the single-point failure and communicates the failure to the controller; and the controller reverses a direction of data transmission in response to the communication of the failure. 
	However, Kuang teaches in response to a single-point failure occurring between two neighboring sensors, one of the neighboring sensors detects the single-point failure and communicates the failure to the controller; and the controller reverses a direction of data transmission in response to the communication of the failure (col. 19, lines 20-63: When the CPU 622 has been informed or otherwise determined that a failure mode condition exists, and that the first-tier master node has presumably failed… According to the above described technique, the node 603 thereby substitutes itself for the first-tier master node upon the detection of a first-tier master node failure as indicated by the failure to receive the expected first-tier master-control signals. Should the node 603 fail, either before or after taking over control for the first-tier master node, the next first-tier slave node would take over and become the first-tier master node in a similar manner to that described above. Also described in col. 20, lines 66 to col. 21, line 21).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Kuang, so as to maintain the highest possible degree of continued operability (col. 21, lines 14-16).
Regarding claim 5, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein: the controller is configured to detect a single-point failure between two neighboring sensors based on a change over time of a throughput of data transmission between the two neighboring sensors.
However, Kuang teaches wherein: the controller is configured to detect a single-point failure between two neighboring sensors based on a change over time of a throughput of data transmission between the two neighboring sensors (col. 18, lines 55 59 col. 19, lines 4-19, 56-63: Timer 613 times out a wait period between master-control signals received from the first-tier master control node. In a preferred embodiment, each time the uplink transceiver 611 receives a master-control signal from the first-tier master node that is recognized as an appropriate master-control signal within the particular programmed control protocol (whether or not the master-control signal is directed to the particular node 603), the CPU 612 connected to the uplink transceiver 612 resets the timer 613. If the timer 613 ever times out, then CPU 612 responds by asserting a failure mode response procedure… According to the above described technique, the node 603 thereby substitutes itself for the first-tier master node upon the detection of a first-tier master node failure as indicated by the failure to receive the expected first-tier master-control signals. Should the node 603 fail, either before or after taking over control for the first-tier master node, the next first-tier slave node would take over and become the first-tier master node in a similar manner to that described above. Also described in col. 20, lines 66 to col. 21, line 21). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Kuang, so as to maintain the highest possible degree of continued operability (col. 21, lines 14-16).
Regarding claim 7, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein: in response to a sensor not comprising an input port and an output port, the sensor is connected to a custom interface box having an input port and an output port to connect with other sensors in the daisy chain communication network. 
	However, Kuang teaches in response to a sensor not comprising an input port and an output port, the sensor is connected to a custom interface box having an input port and an output port to connect with other sensors in the daisy chain communication network (Fig. 3: command line driver. Also refer to Fig. 2A).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the 
Regarding claim 8, May teaches the sensor system of claim 1, but fails to explicitly disclose a power supply and power supply lines connected in a daisy chain network between the sensors.
However, Kuang teaches a power supply and power supply lines connected in a daisy chain network between the sensors (col. 2, lines 21-25: The digital communications bus may be combined with a power supply cable, and the master node may be connected to the slave nodes by wiring the combined digital /power cable/bus in a daisy chain fashion from slave node to slave node). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Kuang, for the purpose of providing and isolating power to each sensor.
Regarding claims 9 and 20, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein: the sensors are connected to custom interface boxes, and further comprising: a power supply and power supply lines connected in a daisy chain network between the custom interface boxes. 
However, Kuang teaches the sensors are connected to custom interface boxes (Fig. 3: command line driver); and a power supply and power supply lines connected in a daisy chain network between the custom interface boxes (col. 2, lines 21-25: The digital communications bus may be combined with a power supply cable, and the master node may be connected to the slave nodes by wiring the combined digital /power cable/bus in a daisy chain fashion from slave node to slave node). 

Regarding claim 10, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein the sensors each comprise one input port and two output ports.
However, Kuang teaches wherein the sensors each comprise one input port and two output ports (Fig 2A: communication lines on each side of the slave nodes). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Kuang, for the purpose of designating a specified number of ports for communication.
Regarding claim 13, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein, in response to a single-point failure occurring between two neighboring sensors, the controller is configured to determine whether or not to reverse a direction of data transmission based on whether the data transmission is unidirectional or bidirectional. 
	However, Kuang teaches wherein, in response to a single-point failure occurring between two neighboring sensors, the controller is configured to determine whether or not to reverse a direction of data transmission based on whether the data transmission is unidirectional or bidirectional (col. 19, lines 20-63: When the CPU 622 has been informed or otherwise determined that a failure mode condition exists, and that the first-tier master node has presumably failed… According to the above described technique, the node 603 thereby substitutes itself for the first-tier master node upon the detection of a first-tier master node failure as indicated by the failure to receive the expected first-tier master-control signals. Should the node 603 fail, either before or after taking over control for the first-tier master node, the next first-tier slave node would take over and become the first-tier master node in a similar manner to that described above. Also described in col. 20, lines 66 to col. 21, line 21).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Kuang, so as to maintain the highest possible degree of continued operability (col. 21, lines 14-16).
Regarding claim 17, May teaches the method of claim 14, but fails to explicitly disclose in response to a single-point failure occurring between two neighboring sensors, detecting, by one of the neighboring sensors, the single-point failure and communicating the failure to the controller; and reversing, by the controller, a direction of data transmission in response to the communication of the failure, based on whether the data transmission is unidirectional or bidirectional. 
	However, Kuang teaches in response to a single-point failure occurring between two neighboring sensors, detecting, by one of the neighboring sensors, the single-point failure and communicating the failure to the controller; and reversing, by the controller, a direction of data transmission in response to the communication of the failure, based on whether the data transmission is unidirectional or bidirectional (col. 19, lines 20-63: When the CPU 622 has been informed or otherwise determined that a failure mode condition exists, and that the first-tier master node has presumably failed… According to the above described technique, the node 603 thereby substitutes itself for the first-tier master node upon the detection of a first-tier master node failure as indicated by the failure to receive the expected first-tier master-control signals. Should the node 603 fail, either before or after taking over control for the first-tier master node, the next first-tier slave node would take over and become the first-tier master node in a similar manner to that described above. Also described in col. 20, lines 66 to col. 21, line 21).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Kuang, so as to maintain the highest possible degree of continued operability (col. 21, lines 14-16).

Claims 11, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 10,239,446) and Haskin et al. (US 6,813,242)  in view of Lo (US 2020/0177522 A1).
Regarding claim 11, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein the daisy chain communication network is a bidirectional communication network that transmits data in two directions at each of the sensors.
However, Lo teaches wherein the daisy chain communication network is a bidirectional communication network that transmits data in two directions at each of the sensors (paragraph 5: bidirectional). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Lo, for the purpose of enabling communication in both directions.
Regarding claim 12, May teaches the sensor system of claim 11, but fails to explicitly disclose wherein, one of the sensors is a trigger sensor at which data communication begins. 
	However, Lo teaches one of the sensors is a trigger sensor at which data communication begins (paragraph 169-170: transmitter is triggered). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Lo, for the purpose of initiating communication between sensors.
Regarding claim 21, May teaches the sensor system of claim 1, but fails to explicitly disclose wherein the controller is further configured to: in response to the data transmission being determined to be bidirectional, maintain a direction of the data transmission.
	However, Lo teaches in response to the data transmission being determined to be bidirectional, maintain a direction of the data transmission (paragraph 5: bidirectional; also described in paragraph 87).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify May’s system by incorporating the teachings of Lo, for the purpose of enabling communication in both directions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462